Order unanimously reversed on the law and motion denied. Memorandum: The trial court’s sole basis for granting defendant standing to challenge the legality of the search warrant executed at 535 Brown Street, Rochester, New York, was our decision in People v Wesley (139 AD2d 946). In light of the Court of Appeals reversal in that case (People v Wesley, 73 *1042NY2d 351), it follows that defendant lacks standing to challenge the legality of this search. (Appeal from order of Monroe County Court, Connell, J. — motion to suppress evidence.) Present — Dillon, P. J., Callahan, Balio, Lawton and Davis, JJ.